DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendment filed on 28 September 2021. The examiner acknowledges the amendments to claim 15. Claims 15 and 38 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the aforementioned reference levels" in line 15.  There is insufficient antecedent basis for this limitation in the claim. This limitation is interpreted as “reference levels”.
Claim 15 recites “expression of said reference levels that is equal to or greater than that observed for said normal 2-cell reference embryo” in lines 17-18. This limitation is indefinite since it recites expression of a reference level equal to or greater than a reference level. This is interpreted as expression levels of the at least two previously recited genes that are equal to or 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 15 recites “comparing said gene expression level from each of said 2-cell embryos, within said assessment cohort, to one another to determine the developmental potential of all the 2-cell embryos within said assessment cohort relative to one another” in lines 10-12 and “ranking the 2-cell embryos within said assessment cohort according to developmental potential” in lines 21-22. Comparing gene expression levels to determine the developmental potential of embryos and ranking embryos according to a determined developmental potential can, under its broadest reasonable interpretation, be performed in the mind or with the aid of pen and paper by merely looking at expression level data and thinking about how the data affects developmental potential and how each embryo compares to other embryos or reference embryos and therefore falls within the “mental processes” grouping of abstract ideas. Claim 15 also recites “ wherein lower expression levels of Cofillin, DIAPH1, ECT2, MYLC2, DGCR8, Dicer, TARBP2, CPEB1, Symplekin, YBX2, ZAR1, CTNNB1, DNMT3B, TERT, YY1, IFGR2, BTF3 and/or NELF, in a given 2-cell embryo being assessed as compared to the aforementioned reference levels observed for a normal 2-cell reference embryo, not part of said assessment cohort, is indicative of poor developmental potential, and expression of said reference levels (interpreted as expression levels 
The judicial exception(s) is/are not integrated into a practical application. Claim 15 recites additional elements of measuring the expression level of at least two different genes from the same list of genes recited in the law of nature for the 2-cell embryos within the assessment cohort, recording said ranking in a report recorded on a computer readable medium, and generating a report of developmental potential of said 2-cell embryos within said assessment cohort. Measuring gene expression levels of at least two of the genes recited in the law of nature amounts to mere data gathering which is a form of insignificant extra-solution activity. This step is performed in order to gather data for the mental process step of comparing gene expression and is a necessary precursor for all uses of the recited judicial exceptions since no comparison of gene expression levels to determine developmental potential based on the recited law of nature could be carried out without first measuring the gene expression levels. Recording the ranking in a report on a computer readable medium and generating a report of developmental potential of the 2-cell embryos within the assessment cohort amounts to no more than merely storing and/or displaying the gathered and compared data which are generic computer-related functions which cannot integrate a judicial exception into a practical application. The combination of these elements amount to no more than mere instructions to gather and store data, therefore, even in combination, these additional elements do not integrate the judicial exception into a practical application

Claim 38 recites “comparing said gene expression level from each of said embryos to determine if there is at least a 1.5 fold lower expression of said at least one gene in an embryo compared to a reference embryo, which lower expression is indicative of poor developmental potential, then ranking the human embryos according to a determined developmental potential” in lines 8-12. Comparing gene expression levels and ranking embryos according to a determined developmental potential can, under its broadest reasonable interpretation, be performed in the mind or with the aid of pen and paper by merely looking at measured and reference expression level data and thinking about how the data affects developmental potential and how each embryo compares to other embryos and therefore falls within the “mental processes” grouping of abstract ideas. In addition, the relationship between gene expression levels and embryonic developmental potential is a law of nature. 
The judicial exception(s) is/are not integrated into a practical application. Claim 38 recites additional elements of measuring the expression level of at least one gene from a specific 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, measuring the expression level constitutes extra-solution activity. This step was reevaluated under step 2B but is not considered to amount to significantly more than the judicial exception because measuring gene expression levels is well-understood, routine, and conventional activity, as evidenced by Applicant’s specification paragraphs [0093-94] as well as Cibelli [0044] and Sirard [0039] (see above for Cibelli and Sirard publication numbers). Furthermore, generic computer functions cannot integrate a judicial exception into a practical application or amount to significantly more than the judicial exception and the combination of additional elements does nothing more than gather and store data, which does not provide an inventive concept. 
Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive.
Regarding the 101 rejection: on p. 4-6, Applicant argues the claims are “directed to” patent eligible subject matter under Mayo step 1 such that any further analysis under Mayo step 2 is unnecessary and that “having mental steps in the claim is NOT, per se, determinative.” Applicant further argues that a previously unknown new and useful result represents patent eligible subject matter and submits the examiner provides no such analysis to the Applicant’s presently claimed embodiments to support the above answer of “Yes” to Mayo step 1. The examiner respectfully disagrees. It is first noted that the case law cited on p. 4-6 all predates the 2019 revised patent subject matter eligibility guidance, which introduced a 2-prong test for Mayo step 1 (corresponding to subject matter eligibility test step 2A) as described in MPEP 2106.04(II)(A). As detailed in the action above, claims 15 and 38 both recite judicial exceptions (abstract idea and law of nature, steps 2A, prong 1: “yes”), and the additional elements fail to integrate the judicial exceptions into a practical application (step 2A, prong 2: “no”). Therefore the claims are “directed to” a judicial exception and analysis proceeds to step 2B (Mayo step 2).
On p. 6, Applicant submits the claims have active steps within the assessment/diagnostic methodologies and therefore are directed to patent eligible subject matter for the reasons provided in Classen. The examiner respectfully disagrees. In Classen, a treatment step is carried out that is directly correlated to the judicial exception. However, in the present claims, no treatment or prophylaxis is recited. Furthermore, as noted in Applicant’s remarks on p. 6 in quoting Classen “Claim 1 of the '238 patent claims the idea of comparing known immunization results that are, according to the patent, found in the scientific literature, but does not require 
On p. 6, Applicant further submits “the analysis of the sequence information set forth in the present claims contains limitations that cannot practically be performed in the human mind” including “identifying a specific level of gene expression in the defined set of genes, which requires both physical processes and a level of determination that cannot be achieved by mere observation. These data analysis steps require specific calculations that the human mind is not equipped to perform, and which require computer processing for any reasonable performance of the method.” The examiner notes that the step which is alleged to be performed in the human mind is the comparison of gene expression levels, which would merely require looking at previously measured gene expression level data. The step of measuring or identifying a specific level of gene expression is not considered to be a mental step (this is an additional element which amounts to extra solution activity).
Applicant further submits, on p. 6-7, that they present improved methods for evaluating the developmental potential of a group of human embryos by incorporating the gene expression levels of a given embryo into a report recorded on a computer readable medium, which facilitates the access and comparison of gene expression data used to rank human embryos that are candidates for implantation in time sensitive IVF procedures. The examiner notes that incorporating the gathered gene expression levels into a report recorded on a computer readable 
On p. 7, Applicant submits they have invented a new and useful method based upon an ordered combination of steps and “it is not enough that the Examiner finds the individual steps are known”. Applicant further submits “Applicants claim methods where a previously unknown combination of steps of detecting and recording biomarkers and predicting the developmental potential of human embryos…leads to "a new and useful end" ranking said embryos according to their developmental potential and recording the same in a report on a computer readable medium and generating a report of developmental potential”. The examiner first notes that eligibility under 35 U.S.C. 101 is not based on novelty. The search for an inventive concept should not be confused with a novelty or non-obviousness determination. Furthermore, MPEP 2106.05(I) states:
an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.” Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") and
Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.
The examiner has not merely demonstrated that individual steps are known. The office action explains the ordered combination of steps of detecting and recording biomarkers and predicting the developmental potential of human embryos amounts to thinking about the natural correlation (law of nature) between gene expression and embryo development potential and comparing the development potential of several embryos (mental step) with the additional elements of measuring the expression levels of at least two genes, recording the ranking in a report recorded on a computer readable medium, and generating a report of developmental potential of said 2-cell embryos within said assessment cohort. When considered alone or as an ordered combination, the additional elements amount to no more than gathering the expression data necessary for the abstract idea and storing or displaying the output of the abstract idea on a computer, therefore the claim as a whole does not amount to significantly more than the judicial exception itself. 
The rejection of claim 15 under 35 U.S.C. 112(b) presented in the previous office action has been withdrawn, however Applicant’s amendment have raised new issues under 35 U.S.C. 112(b), as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.